NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
CHARLES BOUSHLEY, JR.,
Claimant-Appe1lant, '
V.
ERIC K. SHINSEKI, Secretary of Veterans Affairs,
Respondent-Appellee.
2012-7051 _
Appea1 from the United States Court for Veterans
Claims in case no. 10-1431, Judge John J. Far1ey, III.
ORDER
The United States Court of Veterans Claims (“Veter-
ams Court") received Char1es Boush1ey, Jr.’s notice of
appeal on December 19, 2011. Judgment was entered by
the Veterans C0urt on October I3, 2011. As such, a total
of 65 days had elapsed between judgment and receipt of
the appeal
Section 7 292(a), Tit1e 38, United States Code requires
that a notice of appeal of the decision of the Veterans
Court be filed within 60 days after that court’s entry of
judgment or order.

BOUSHLEY V. DVA
According1y,
IT ls ORDERED THAT:
2
Mr. Boush1ey is directed to show cause, within the next 30
days, as to why his appeal should not be dismissed as
untimely
FOR THE CoURT
JAN 2 7 mm el Jan H0rba1y
Date J an Horbaly
ccc Charles Boushley, Jr.
Clerk
Christopher A. BoWen, Esq. F"_ED
u.s.coun1oFAPPmsF0n
325 rHeFEnEnALcmcu1T
JAN 27 2012
JANnonsALv
cLEnK